Citation Nr: 1749580	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-07 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for blast injury with degenerative joint disease, metacarpophalangeal joint, groin flap, vasospastic changes with cold exposure, p/o left thumb (left thumb disability).  

2.  Entitlement to a rating in excess of 30 percent for myasthenia gravis with diplopia status post thymectomy (myasthenia gravis).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

4.  Entitlement to an effective date earlier than January 21, 2012 for the grant of service connection for donor graft scars, left buttock and groin associated with the left thumb disability, and assignment of a 20 percent rating. 


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to February 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and January 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The February 2011 rating decision continued a 30 percent rating for myasthenia gravis, continued a 20 percent rating for the left thumb disability and denied entitlement to a TDIU.  The Veteran filed a notice of disagreement in March 2011 and was provided with a statement of the case in January 2014.  The Veteran perfected his appeal with a March 2014 VA Form 9.  

The January 2014 rating decision granted service connection for donor graft scars, left buttock and groin and assigned a 20 percent rating effective January 21, 2012.  The Veteran filed a notice of disagreement with the effective date in March 2014 and was provided with a statement of the case in April 2016.  

The Veteran testified at a Board hearing in April 2017 and a copy of that transcript is of record.  

The Board notes that at the April 2017 Board hearing, the Veteran submitted a VA Form 9 in response to the April 2016 statement of the case.  The Board notes that this letter was received after the 60 day appeal period.  38 C.F.R. § 20.302.  Nevertheless, unlike an untimely notice of disagreement, which would present a jurisdictional bar to consideration of a claim, a substantive appeal may be accepted when untimely, if circumstances so warrant.  Therefore, a failure to timely file a substantive appeal does not automatically deprive the Board of jurisdiction over a claim.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that the VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993). 

Here, the Veteran's representative asserted at the hearing he did not receive a copy of the statement of the case and the Veteran also did not receive a copy of the statement of the case as he was incarcerated.  The Veteran also provided testimony on the merits of his claim.  Moreover, after the Board hearing, the RO acknowledged the filing of the VA Form 9 and this claim was certified for appeal by the RO in a May 2017 VA Form 8 without addressing the timeliness of the VA Form 9.  The Board finds that the RO waived the time requirements for filing a substantive appeal for this claim by certifying the case for appeal.  See Gonzalez-Morales, 16 Vet. App. 556, 557 (2003); see also Percy, 23 Vet. App. 42-46.  As a result of all of the foregoing, the Board also waives the filing of a timely substantive appeal and finds that it has jurisdiction over this matter. 

This appeal was processed using VBMS.  A review of the Veteran's Legacy Content Manager Documents reveals documents that are either duplicative or irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for myasthenia gravis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  During his April 2017 Board hearing, the Veteran withdrew his appeal concerning entitlement to a rating in excess of 20 percent for a left thumb disability.    

2.  In a rating decision issued in July 1991, the RO granted entitlement to service connection for a left thumb disability and donor graft scars, right buttocks and groin; this decision was not appealed and became final.

3.  The Veteran filed a claim for TDIU on May 17, 2010.

4.  No communication received prior to May 17, 2010, can be reasonably construed as a claim for an increased rating for a left thumb disability or a claim for an increased rating for donor graft scars, right buttock and groin or a claim for donor grafts, left buttock and groin.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for the issue of entitlement to a rating in excess of 20 percent for a left thumb disability have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The July 1991 rating decision is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2016).

3.  The criteria for an earlier effective date of May 17, 2010, for the grant of service connection for donor graft scars, left buttock and groin and assignment of a 20 percent rating have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).
 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at his April 2017 Board hearing, the Veteran withdrew his appeal of entitlement to a rating in excess of 20 percent for a left thumb disability.  The undersigned began the hearing by stating that the issue had been withdrawn, and the Veteran agreed.  The Veteran voiced his intention to withdraw the appeal as to this issue, and once transcribed as a part of the record of the hearing, the requirements for the withdrawal of a substantive appeal were met.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the aforementioned claim and it is dismissed.

Duties to Notify and Assist

VA has a duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify, and in regard to the duty to assist, the representative's argument is rendered moot by virtue of the Board's grant herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for his donor graft scars, left buttock and groin.  

The statute governing effective dates provides that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim to reopen, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore.  38 U.S.C.A. § 5110 (West 2014).   

The pertinent regulation provides that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2016). 

Turning to the evidence of record, the Veteran's service treatment records show that the Veteran sustained a blast injury in April 1986.  He subsequently underwent a bony and soft tissue repair followed by nerve grafting to the digital nerve of the thumb and a groin flap to the first webbed space of the left hand.  The Board notes that the Veteran's service treatment records do not specify which extremity was used for the skin graft.  

The Veteran separated from service on February 29, 1990.  The Veteran filed a claim for a left thumb injury on April 5, 1990.  

The Veteran was afforded a VA examination on August 22, 1990.  The examiner noted that the Veteran had been evaluated for multiple graft sites and scars.  The impression was large buttock; large bandage sized split thickness skin grafts on the right buttock.  He had a 12 inch scar from the posterior iliac crest around throughout the inguinal ligament, approximately one inch in diameter and quite obvious and distracting.  He also had approximately 1/2 inch wide scars, 7 1/2 inches down the posterior portion of the right lateral leg.  The scar in his groin was 12 inches.  

In a July 1991 rating decision, the RO granted, in relevant part, service connection for a left thumb disability and donor graft scars of the right buttock and groin and assigned a noncompensable rating effective March 1, 1990.  The Veteran was notified of that decision by way of a letter dated August 7, 1990.  He did not appeal that decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156 (b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the July 1991 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

VA treatment records dated February 2001 to January 2016 do not address the Veteran's graft scars.  

The Veteran filed a claim for a TDIU on May 17, 2010.

The Veteran was afforded a VA examination in August 2010.  The examiner did not address the Veteran's graft scars.  

The Veteran was afforded a VA examination on January 21, 2012.  The examiner diagnosed "graft scar left right", "flap and graft scar left thigh" and graft scar left thumb.  The examiner noted that the Veteran complained of the onset of the donor graft scar on the right buttock in 1986 and that he had a groin flap graft in 1988.  The examiner noted that the right buttock was not affected.  The examiner noted that the left groin and left buttock were affected.  The examiner noted that the Veteran had a left buttock rectangular graft scar.  

In a February 2012 rating decision, the RO granted service connection for donor grafts, left buttock and groin and assigned a 20 percent rating effective January 21, 2012, the date of the VA examination report. 

At the April 2017 Board hearing, the Veteran's representative asserted that the effective date should be May 2010, the date of the Veteran's claim for increase.  The representative asserted that the scarring was the result of surgeries and the original injury.  The representative asserted that there had not been any increased or change in the actual condition.  He asserted "the only reason it changed was because they actually did an adequate exam in January 2012".  

Based on the above, the Board finds that no other correspondence or communication received by the VA before May 17, 2010, can be reasonably construed as an intent to file a formal or informal claim for an increased rating for a left thumb disability or a claim for an increased rating for donor graft scars of the right buttock and groin or a claim for donor grafts of the left buttock and groin.  Therefore, the Board must find that the appropriate date of claim is May 17, 2010. 

In regards to the date entitlement arose, the Veteran's scars were not evaluated in connection with the TDIU claim until the January 2012 VA examination at which time the examiner essentially indicated that the affected extremity is actually the left and not the right.  As the Veteran was only in receipt of a noncompensable rating for donor scars purportedly affecting the right extremity, this matter is irrelevant and does not impact the issue before the Board.  In Swain v. McDonald, 27 Vet. App. 219, 224 (2015), the Court of Appeals for Veterans Claims found that "an effective date should not be assigned mechanically based on the date of a diagnosis. Rather, all of the facts should be examined to determine the date that the veteran's disability first manifested."  Here, resolving doubt in the Veteran's favor, the Board finds that had the Veteran's scars been evaluated at the August 2010 VA examination, the findings which supported a compensable rating would have more or less been present.  Accordingly, based on all of the foregoing, the Board finds that an earlier effective date of May 17, 2010 for the award of service connection and assignment of a 20 percent rating for donor scars of the left buttock and groin is warranted. 



ORDER

The appeal concerning entitlement to a rating in excess of 20 percent for a left thumb disability is dismissed.

Entitlement to an earlier effective date of May 17, 2010, for the grant of service connection for donor graft scars, left buttock and groin and assignment of a 20 percent rating is granted. 


REMAND

The Veteran's myasthenia gravis is rated under diagnostic code 8025.  A note corresponding to 38 C.F.R. § 4.124a reads the following: It is required for the minimum ratings for residuals under Diagnostic Codes 8000-8025 that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, are to be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.

At the April 2017 Board hearing, the Veteran's attorney asserted that the VA never addressed the Veteran's neurological conditions to include motor, sensory and mental functions.  The attorney reported that the Veteran has memory loss, memory dysfunction, pain, sensory loss, weakness and residuals of his thymectomy to include fatigue.  The Board notes that the Veteran was last afforded a VA general nervous system diseases examination in January 2012.  The Board finds that a new VA examination is necessary to determine the current nature and severity of the Veteran's myasthenia gravis.

Additionally, the Board finds that the claim for TDIU is inextricably intertwined with the issue being remanded and the disposition of the TDIU claim must be deferred pending resolving this preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated May 2017 to the present.  

3. The Veteran should be afforded an appropriate VA examination or examinations so as to evaluate the nature and severity his myasthenia gravis.  The record, including this Remand, should be made available to the examiner(s) for review in connection with the examination(s).  All necessary studies or tests are to be accomplished.

The examiner should complete the appropriate disability benefits questionnaire for myasthenia gravis.  

The examiner should elicit from the Veteran a report of symptoms he asserts are related to his myasthenia gravis and the appropriate examination must be conducted in order to evaluate the symptom if consistent with the disease myasthenia gravis.  For any symptoms identified by the Veteran that are subjective in nature, the examiner should indicate if they are more likely attributable to other disease or no disease.  

The examiner should also address the functional impairment caused by the manifestations of the Veteran's myasthenia gravis.  

A fully articulated medical rationale for each opinion provided must be set forth in the medical report.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


